Citation Nr: 0410370	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased disability evaluation for a right knee 
disability characterized as infrapatellar tendonitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from February 1985 to 
April 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
At present, after remand to the RO for additional development in 
July 2003, the veteran's case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The veteran's right knee disability characterized as 
infrapatellar tendonitis is currently manifested by complaints of 
chronic right knee pain with objective evidence of full range of 
motion of the left knee, and the medical evidence does not 
objectively demonstrate that the right knee disability is 
characterized by arthritis or recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent 
for a right knee disability characterized as infrapatellar 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 
29, 2001).  Accordingly, in general where the record demonstrates 
that the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, in 
this case, for the reasons set forth below, the VA has complied 
with the VCAA, as well as the recent implementing regulations, in 
reference to the issue addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the evidence 
needed to show his entitlement to an increased disability 
evaluation for his right knee disability via the November 1999 
rating decision, the April 2001 statement of the case, the July 
2003 Board remand, and the July 2003 supplemental statement of the 
case.  Specifically, the appellant has been informed of the need 
to provide evidence showing that his right knee disability is more 
disabling than currently evaluated.  Finally, via the July 2003 
supplemental statement of the case, the veteran was provided with 
specific information concerning changes in the law and regulations 
per the VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, all available 
and identified medical records have been obtained.  Additionally, 
in an August 2002 Board letter and the July 2003 Board remand, the 
veteran was informed that additional development was being 
performed by VA and was given the opportunity to submit additional 
evidence or argument in support of his case.  No additional 
evidence, which may aid the veteran's claim or might be pertinent 
to the bases of the claim, has been identified.  Thus, the duty to 
assist requirement has been satisfied.  See Quartuccio, supra.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 412 
(2003), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter holding 
in Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini would 
require that the entire rating process be reinitiated from the 
very beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The prior 
actions of the veteran would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of the 
line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  

Further, the Board does a de novo review of the evidence and is 
not bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially since 
an RO determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole decision of 
the Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision of 
either the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice the RO provided to the appellant was not given prior to the 
first RO adjudication of the claim, the notice was provided by the 
RO in the July 2003 supplemental statement of the case, prior to 
the present transfer and certification of the appellant's case to 
the Board, but after the Board's July 2003 remand, and the content 
of the notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied by 
the notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Disability evaluations are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect the 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2003).  Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, it 
is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 
36-97.  The rating for a disability involving the musculoskeletal 
system should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is also 
as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2003).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is the 
intention of the Rating Schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2003).

In this case, in a December 1990 rating decision, the veteran was 
granted service connection for infrapatellar tendonitis of the 
right knee, and was awarded a 0 percent rating under Diagnostic 
Code 5024, effective July 1990.  Subsequently, in a July 1995 
rating decision, the veteran's award was increased to a 10 percent 
rating effective April 1992.  At present, the veteran is seeking 
an increased rating in excess of 10 percent.

The medical evidence reflects that the veteran has been treated at 
the Portland VA Medical Center (VAMC) from 1995 to 2001.  He has 
been treated for multiple health problems, including problems with 
his right knee.  

A January 1999 VA examination report reveals that the veteran had 
right knee pain with some tenderness localized to the patella with 
minimal crepitus with passive range of motion.  He also had 
tenderness over the anserine bursa and also some borderline 
positive clicking with McMurray's maneuver on the right.  The 
veteran's assessment was right knee pain which appeared to be 
multifactorial, patellofemoral syndrome, anserine bursitis, and 
possibly some mild meniscal findings.  X-ray evidence also showed 
he had an old right distal fracture, however there was no 
significant arthropathy of the right knee (as compared to a 
February 1994 x-ray report).  

A November 1999 VA examination report shows the veteran had an 
essentially normal-appearing knee on initial inspection.  His 
right lower extremity was 1 centimeter shorter than the left, and 
had tenderness and crepitation in the patellar tendon area.  Also, 
there was no evidence of erythematous skin changes or excess 
callus formation and fluid in the joint, but there was crepitation 
in range of motion of 0 to 135 degrees.  However, there was no 
lateral collateral, medial collateral or cruciate ligament laxity 
and McMurray's maneuver was negative.  The veteran's diagnoses 
were chronic infrapatellar tendonitis of the right knee, remote 
history of distal femoral fracture treated with intermedullary 
rodding and traction, and status post rod removal with right lower 
extremity shortening.  The examiner noted that the veteran would 
continue to have difficulties due to the tendonitis and to maybe 
develop some arthritic changes from his old femoral fracture.

Lastly, a March 2003 VA examination report shows the veteran had a 
somewhat larger right knee.  The examiner was unable to determined 
if the veteran had fluid in the knee joint or if the knee just had 
a larger joint.  His range of motion was 5 degrees of 
hyperextension and 135 degrees of flexion.  The veteran had a 
heavy thigh which may have limited his flexion somewhat because of 
soft tissue, but his range of motion was deemed to be essentially 
normal.  His right knee ligaments were clinically intact, with no 
extra laxity of the medial or lateral collateral ligaments, and 
his anterior and posterior cruciate ligaments were also clinically 
intact.  X-rays revealed no narrowing of the knee joint and no 
osteophytes.  The veteran's assessment was significant trauma to 
the right knee while in service, knee somewhat larger than normal 
and ligaments clinically intact, but with some remaining symptoms 
given the size of the knee although flexion and extension were 
normal.  The examiner further noted that the veteran's symptoms 
worsened from time to time giving some instability of the right 
knee, and considering the Deluca criteria the veteran had a 10 
degree loss of flexion of the right knee joint.

With respect to the applicable criteria, Diagnostic Code 5024 
evaluates disabilities characterized by tenosynovitis.  A note 
under Diagnostic Code 5024 specifies that the diseases evaluated 
under Diagnostic Codes 5013 through 5024 (except gout) will be 
rated on limitation of motion of the affected parts, as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2003).  
Degenerative arthritis is evaluated under Diagnostic Code 5003, 
which provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensably disabling under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned where x-
ray evidence shows involvement of 2 or more major joints or 2 or 
more minor joint groups.  And, a 20 percent evaluation is granted 
where x-ray evidence shows involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
However, the 20 and 10 percent ratings based on x-ray findings, 
above, will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive, as in this case.  See 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).

In this case, per the x-rays taken during the March 2003 VA 
examination, the veteran's right knee presented no evidence of 
narrowing of the knee joint or osteophytes.  Additionally, as the 
veteran's right knee disability is rated under Diagnostic Code 
5024 and it is clear that he currently has a full range of motion 
of the left knee, per the March 2003 VA examination report, an 
increased initial rating in excess of 10 percent under Diagnostic 
Code 5003 on the basis of x-ray evidence cannot be applied to this 
case, per C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).

Limitation of motion of the knee is contemplated by Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero 
percent evaluation where flexion of the leg is limited to 60 
degrees.  A 10 percent evaluation is warranted for flexion limited 
to 45 degrees.  A 20 percent evaluation is assigned for flexion 
limited to 30 degrees.  And, a 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  Additionally, pursuant to 
Diagnostic Code 5261, a zero percent evaluation is warranted where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation is assigned where extension is limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent rating is granted for extension limited 
to 20 degrees.  A 40 percent evaluation is warranted for extension 
limitation to 30 degrees.  And, a 50 percent rating is assigned 
for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

In this case, the medical evidence of record shows that the 
veteran essentially has a full range of motion of the right knee 
raging from 0-5 degrees of extension to 135 degrees of flexion, 
per the November 1999 and March 2003 VA examination reports.  
Therefore, an increased initial rating in excess of 10 percent is 
not warranted under either Diagnostic Code 5260 or 5261.

The Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Code 5257.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for knee 
disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; and 
30 percent (the maximum allowed) for severe impairment.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Since Diagnostic 
Code 5257 is not predicated on loss of range of motion, §§ 4.40 
and 4.45 with respect to pain do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In this case, per the last VA 
examinations in November 1999 and March 2003, the veteran has 
continued to complain of chronic pain and some instability of the 
right knee.  However, there were no objective signs of the knee 
giving way.  Additionally, there were no objective findings of 
recurrent subluxation or lateral instability.  As such, an 
increased rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257. 

Furthermore, the Board finds that the currently assigned 10 
percent rating is appropriate, even upon consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06.  The objective medical evidence 
simply does not confirm that the veteran's right knee disability 
is productive of additional functional loss due to pain and 
weakness, other than that already considered by the currently 
assigned 10 percent rating.  Even considering the March 2003 VA 
examination report notation indicating that, per the Deluca 
criteria the veteran had a 10 degree loss of flexion of the right 
knee, the Board finds that subtracting such 10 degrees from the 
veteran's current range of motion of 0-5 degrees of extension to 
135 degrees of flexion, would still  (resulting in a range of 
motion from 1-5 to 125 degrees) not warrant the award of an 
increased rating in excess of 10 percent under the Diagnostic 
Codes discussed above, including Diagnostic Codes 5003, 5260 and 
5261.  For all intents and purposes, the veteran essentially has a 
full range of motion of the left knee, and he does not use a cane 
or a knee brace on a regular basis.  Accordingly, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
evaluation in excess of 10 percent for the veteran's right knee 
disability.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the award of a disability evaluation in 
excess of 10 percent for the veteran's right knee disability 
characterized as infrapatellar tendonitis.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of Title 
38 of the Code of Federal Regulations (2001) have been considered 
whether or not they were raised by the appellant as required by 
the Court's holding in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003) is warranted.  In the instant case, however, there has been 
no showing that the veteran's residuals of right knee disability 
characterized as infrapatellar tendonitis has caused marked 
interference with employment (i.e., beyond that contemplated in 
the currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of record 
simply does not show that the veteran's disability, per se, is 
productive of marked interference with employment.  In this 
respect, the law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on these issues.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed here, 
the Board finds that such impairment is contemplated in the 
currently assigned rating.

Moreover, the applicable rating criteria contemplate higher 
ratings.  However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment of a 
higher rating for any period during the pendency of this appeal on 
a schedular basis other than that indicated above.  Likewise then, 
referral for consideration for an extra-schedular evaluation is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 10 percent for a right knee 
disability characterized as infrapatellar tendonitis is denied.



	
                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



